*463Dissenting Opinion by
Montgomery, J.:
I respectfully dissent from the action of the majority in affirming the grant of a new trial in this case as a result of a post-conviction petition.
Discovery of the reputation of the minor subsequent to petitioner’s conviction on the charge of statutory rape does not meet the definition of after-discovered evidence as to justify a new trial. The other reasons stated in the petition are equally without merit.
Wright, P. J., and Watkins, J., join in this dissent.